ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant questions the source of the order set forth in our original opinion. When the transcript was originally received by this court, it was defective in that it contained no caption. At the suggestion of our clerk, the clerk below furnished a supplemental transcript which contained the order set forth above, showing the terms of court as ordered by the commissioners’ court.
Appellant contends that we are bound by the order fixing the term, as the same appears in the bill of exception, and that this court should not look elsewhere in the record in passing upon the question raised by the bill. We have examined each order and fail to find any material difference. As we construe the order shown in the bill of exception, as well as that contained in the supplemental transcript, we hold that the same provided for six terms of two months each, which would authorize the court to be in continuous session.
Bill of Exception No. 2 complains of that portion of the court’s charge in which he instructed the jury as to the punishment they might assess. The charge properly gave the maximum and mimimum as to both the fine and imprisonment provided by Article 666-41, except that he failed to instruct them that they might assess both such fine and imprisonment. Thus, it will be seen that the punishment provided for in the court’s charge was only a part of that provided by the statute and, *86therefore, was more favorable to the accused than he was entitled to under the law and presents no reversible error.
Appellant’s motion for rehearing is overruled.